DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
Response to Amendment
The reply filed on 4/14/2021 amended claims 13 and 27. Claims 13, and 21-39 are currently pending herein. However Claims 28-39, were previously withdrawn in response to a restriction requirement.
Election/Restrictions
Claim 13 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 6/06/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically however, Claims 28-39, directed to a non-elected invention withdrawn from consideration because the claims do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 28-39 directed to an invention non-elected without traverse.  Accordingly, claims 28-39 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James R. Crawford (Applicant’s representative) on 5/03/2021.
The application has been amended as follows: 
In the Claims:
	Cancel Claims 28-39.
	Replace Claim 26, line 1, with the following:
	The cooling module for a vehicle of Claim 13,
Allowable Subject Matter
Claims 13, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A cooling module for a vehicle, comprising: a second radiator disposed in a front of the vehicle and having a second heat exchange medium flowing therein; a first radiator disposed at a rear of the second radiator, in parallel with the second radiator and having a first heat exchange medium flowing therein; a condenser disposed between the second radiator and the first radiator to condense a refrigerant flowing in an air conditioning system for the vehicle; and an intercooler disposed on lower sides of the second radiator and the condenser and disposed in the front of the first radiator; wherein a width length of a core portion of the second radiator (LL) is longer than a width length of a core portion of the condenser (LC) and a width length of a core portion of the first radiator (LR), as claimed in Claim 13 and similarly claimed in Claim 27 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle cooling modules (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 13 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618